J-S05032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.C.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

A.M.,

                            Appellant                No. 1176 MDA 2015


                  Appeal from the Order Entered June 10, 2015
               in the Court of Common Pleas of Lancaster County
                        Civil Division at No.: Cl-11-01201


BEFORE: BENDER, P.J.E., SHOGAN, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED MARCH 23, 2016

        Appellant, A.M. (Mother), appeals from the order of the Court of

Common Pleas of Lancaster County, entered June 10, 2015, that denied her

request to transfer jurisdiction over this custody action from Lancaster

County, Pennsylvania to Hudson County, New Jersey.1        We affirm on the

basis of the trial court’s opinion.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  This Court, per curiam, questioned whether the order denying Mother’s
request to transfer jurisdiction was final and appealable, or subject to
quashal, citing G.B. v. M.M.B., 670 A.2d 714, 717 (Pa. Super. 1996). (See
Order, 8/03/15). Eventually, the Court referred the issue to this merits
panel. (See Order, 8/24/15). We grant review. See In re H.S.W.C.-B,
836 A.2d 908, 911 (Pa. 2003) (“An order granting or denying a status
change, as well as an order terminating or preserving parental rights, shall
be deemed final when entered.”) (citation omitted).
J-S05032-16


       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them at length here.

       For the convenience of the reader, we note briefly that in October of

2010, Mother relocated with G.A.C. (Child) to Jersey City, New Jersey from

Lancaster, Pennsylvania.2           Appellee, S.C. (Father), remained in the

Lancaster area. Mother’s parents also live in the Lancaster area. She has

other family in the New York City area. Child returns to Lancaster frequently

to visit with his father and other family, including his maternal grandparents.

       In August of 2014, Mother initiated a custody action in Hudson County,

New Jersey.      The court in Hudson County refused to assume jurisdiction.

(See Trial Court Opinion, 8/07/15, at 11 n.4). Mother then filed the instant

action, seeking modification of the custody order in Lancaster County.

       The parties could not reach agreement through negotiation.           They

submitted a joint statement of stipulated facts to the court, and each party

submitted a memorandum of law, plus briefs. On June 10, 2015, the trial




____________________________________________


2
 Mother apparently did not provide notice or information of the relocation to
Father. (See Trial Court Opinion, 8/07/15, at 11 n.4).




                                           -2-
J-S05032-16


court entered an order denying Mother’s request.           This timely appeal

followed, on July 9, 2015.3

       Mother raises one question on appeal:

       A. Whether the [trial] court erred in finding that the
       Commonwealth of Pennsylvania has continuing, exclusive
       jurisdiction over the instant matter under the provisions of the
       Uniform Child Custody Jurisdiction and Enforcement Act, 23
       Pa.C.S.A. §5421, et seq. (2015)?

(Mother’s Brief at 4).

       Mother argues chiefly that she and Child have established significant

contacts in the Jersey City area, and the trial court should have relinquished

jurisdiction pursuant to sections 5422, 5423, and 5427 of the Uniform Child

Custody Jurisdiction and Enforcement Act.4       (See Mother’s Brief, at 7-15).

We disagree.

       Our scope and standard of review is well-settled:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion.         We must accept
       findings of the trial court that are supported by competent
       evidence of record, as our role does not include making
       independent factual determinations. In addition, with regard to
       issues of credibility and weight of the evidence, we must defer to
       the presiding trial judge who viewed and assessed the witnesses
       first-hand. However, we are not bound by the trial court’s
       deductions or inferences from its factual findings. Ultimately,
____________________________________________


3
 Mother also filed a concise statement of errors on the same date. The trial
court filed its opinion on August 7, 2015. See Pa.R.A.P. 1925(a), (b), see
also Pa.R.A.P. 1925(a)(2)(i).
4
  See the Uniform Child Custody Jurisdiction and Enforcement Act, 23
Pa.C.S.A. §§ 5401-5482 (UCCJEA).



                                           -3-
J-S05032-16


         the test is whether the trial court’s conclusions are unreasonable
         as shown by the evidence of record.            We may reject the
         conclusions of the trial court only if they involve an error of law,
         or are unreasonable in light of the sustainable findings of the
         trial court.

C.R.F., III v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012).

         We have stated,

         [T]he discretion that a trial court employs in custody matters
         should be accorded the utmost respect, given the special nature
         of the proceeding and the lasting impact the result will have on
         the lives of the parties concerned. Indeed, the knowledge
         gained by a trial court in observing witnesses in a custody
         proceeding cannot adequately be imparted to an appellate court
         by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

         The primary concern in any custody case is the best interests of the

child.     “The best interests standard, decided on a case-by-case basis,

considers all factors which legitimately have an effect upon the child’s

physical, intellectual, moral, and spiritual well-being.”      Saintz v. Rinker,

902 A.2d 509, 512 (Pa. Super. 2006) (quoting Arnold v. Arnold, 847 A.2d

674, 677 (Pa. Super. 2004)).

         We must accept the trial court’s findings that are supported by

competent evidence of record, and we defer to the trial court on issues of

credibility and weight of the evidence. If competent evidence supports the

trial court’s findings, we will affirm even if the record could also support the




                                        -4-
J-S05032-16


opposite result.   See In re M.G., 855 A.2d 68, 73–74 (Pa. Super. 2004)

(citations omitted).

      Additionally,

         The parties cannot dictate the amount of weight the trial
         court places on evidence. Rather, the paramount concern
         of the trial court is the best interest of the child. Appellate
         interference is unwarranted if the trial court’s consideration
         of the best interest of the child was careful and thorough,
         and we are unable to find any abuse of discretion.

S.M. v. J.M., 811 A.2d 621, 623 (Pa. Super. 2002) (quoting Robinson v.

Robinson, 645 A.2d 836, 838 (Pa. 1994)).

      “[A] trial court’s decision that it possesses subject matter jurisdiction

under section 5422 is purely a question of law.       As such, our standard of

review is de novo and our scope of review is plenary.” S.K.C. v. J.L.C., 94

A.3d 402, 408 (Pa. Super. 2014).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there is no merit to the issue Mother has raised on appeal. The trial

court opinion properly disposes of the question presented.        (See Trial Ct.

Op., at 5, 9-11) (finding: (1) Father and Child maintain a significant

connection in the Commonwealth, warranting the maintenance of exclusive

and continuing jurisdiction in Pennsylvania under section 5422 of the

UCCJEA; (2) Father lives and works in Pennsylvania; (3) Child visits

Pennsylvania frequently, maintaining relationships with his Father, Father’s




                                      -5-
J-S05032-16


friends, Child’s maternal grandparents, his own friends, and extended

family)). Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2016




                                     -6-
                                                                                       Circulated 03/10/2016 11:32 AM


                                                                                     ENTERED AND FILED
       IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY PE!' iNSYL VANIA
                            CIVIL ACT'()i'.} - CUSTODY          AUG ... 7 2015
 s•J    -,a.c ... ·                                                                     PROTHONOTARY OFFICE
                        Plaintiff                                                          LANCASTER PA


                        v.                                   No. CI-11-01201

A••M•1-•z•a•1,,         Defendant

                                                    OPINION

        This Opinion is written pursuant to Rule 1925(a) of the Pennsylvania Rule of Appellate

J- rocedure.      On August 22, /-'.O 14, Defendant-Mother A...       M•••        filed a Petition for

!·.   'odification.     On February 3, 2015, the parties appeared before the Court for a settlement

conference. At the conference, the parties agreed the only issue at dispute is whether

Pennsylvania retains jurisdiction over the custodial action. The parties further agreed that neither

the facts nor the custodial schedule were in dispute and, in lieu of a hearing, made a joint request

that the matter be resolved upon the riling of briefs and a stipulated record. On March 25, 2015,

following a period of negotiations between },P parties, the Court entered an Order setting forth a

briefing schedule. On April 24, 1.015, the parties filed a joint statement of undisputed facts and

Defendant filed a memorandum in support of Pennsylvania relinquishing jurisdiction. Plaintiff-

Father Samuel Cruz filed a memorandum in opposition thereto on May 20, 2015. On June 10,

2015, the Court entered an Order denying Defendant's request that Pennsylvania relinquish

Jurisdiction.         On July 9, 2015, Defendant filed an appeal of this Court's June 10, 2015 Order by

filing a Children's Fast Track Appeal directly to the Superior Court of Pennsylvania.          This

Opinion is written in support of the Order of Court dated June 10, 2015, finding that

Pennsylvania maintains jurisdiction over the custodial action.




                                                        1
I.              Factual and Procedural History

            Plaintiff-Fathers...-   C..("Father") and Defendant-Mother Al                     £   bMll   ]   >
     41,~        ·~   \!   .,
("Mother") are the parents of minor child G ...             A. ~D.O.B. 08/17/2007). Father filed a

Complaint for custody on February 11, 2011.

     i On S~teqiber 11,.20.W, following a custody hearing, the Court awarded shared legal custody

and primary physical custody with Mother. In relevant part, the Court granted Father partial

physical custody every other weekend from 6:00 p.m. Friday until 6:00 p.m. Sunday. The Order

also granted Father one (1) week of custody during the months of June, July, and August. The
                                                                i_   ••   ' :1.   •.   ··'.-t..
Order directed Father and Mother to rotate the holidays of Christmas, Easter, Thanksgiving Day,

Labor Day, Memorial Day, Independence Day, and New Year's Day.

            On October 7, 2011, Father filed a Petition for Special Reliefrequesting that he exercise his

periods of custody from _Saturdays at 9:00 a.m. until Sundays at 6:00 p.m. The Court entered an

Order on October 7, 2011, directing the same.

            On August 21, 2014, Mother filed a Petition for Modification and Special Relief and

presented in Family Business Court. Mother requested that Father undergo a psychological

evaluation which the Court denied. In her petition, Mother also requested that the action be

transferred to Jersey City, New Jersey. The Court directed the matter proceed to a custody

conference.

            On December 15, 2014, following a custody conference on November 6, 2014, where the

parties agreed only to a custodial schedule, the Court entered an Order directing the parties to

appear for a settlement conference on February 3, 2015. At the settlement conference, the parties

agreed that the only issue at dispute was whether Pennsylvania retains jurisdiction over the

custodial action. The parties agreed that the facts were not in dispute, that a hearing was



                                                        2
unnecessary, and that the matter may be resolved upon the filing of briefs and a stipulated record.

Accordingly, the parties-both requested to submit briefs and a joint statement of undisputed facts

and avoid the need for a hearing.                ·:       ·t

    On March 25, 2015, following a period of negotiations between the parties, the Court entered

an Order codifying the parties' agreement. The Order indicated that the sole issue at dispute is

whether Pennsylvania continues to maintain jurisdiction over the custodial action. The Order

also set forth a briefing schedule that included, pursuant to the parties' agreement, a joint

statement of stipulated facts.

    On April 24, 2015, the parties filed a joint statement of undisputed facts and stipulated to the

following factual record:

        1.    The parties are the biological parents of ~           A. ~      who was born on
              August 17, 2007.
       2.     The child was born at Women[] and Babies Hospital in Lancaster,
              Pennsylvania.
       3.     [Father] currently resides at 1101 Millersville Pike, Lancaster, PA 17603. He
              has resided in Lancaster, Pennsylvania since 2007.
       4.     [Father] instituted this action in 2011. On or around September 12, 2011, after
              a hearing in open court and testimony from both parties, this Honorable Court
              issued an Order granting primary physical custody of the child to [Mother] and
             partial physical custody to [Father].
       5.     [Mother] and child moved to New Jersey in 2010. In its September 2011 Order,
             this Honorable Court found that [Mother] did not relocate the child without
             providing notice and specific information concerning the relocation to [Father].
             Among other findings[,] and although this Honorable Court allowed the move
             to New Jersey, this Honorable Court ordered [Mother] to retrieve the child in
             Lancaster County at the end of [Father's] custodial periods.
       6.    [Father] has exercised partial physical custody of the child every other weekend
             in Lancaster County, Pennsylvania pursuant to the September, 2011 Order.
             [Father has exercised] his custody rights to the [ c ]hild on a regular basis since
             September, 2011.
       7.    [Father] has been gainfully employed in Lancaster, Pennsylvania since he came
             to Pennsylvania in 2007.
       8.    The child's maternal grandparents, Osiris and Gladys M                   , reside in
             Lancaster County, Pennsylvania. [Mother's] maternal aunt, Lourdes, resides in
             Lancaster County. The child's maternal aunt, Amanda M                   , resides in



                                                      3
              Lancaster County. The child also has two adult cousins who reside in the
              Commonwealth of Pennsylvania.
         9. When the child spends the weekends in Lancaster County, Pennsylvania with
              [Father], he attends church services [at] Petra Fellowship with [Father]. The
              child's maternal grandparents attend said church as well. He also engages in
              other activities with [Father], including visiting with [Father's] friends, the
              movies, parks and cultural centers. He also spends time with [Father].
         10. When in Lancaster County, Pennsylvania, the child enjoys playing with his 11-
              year-old friend Julian, who is the son of [Father's] friend, Nancy T••
         11. The child enjoys spending time and bonding with [Father's] girlfriend, sai1J.
              W-. They have gone skiing together, cook together, go [to] the park
              together, grocery shopping, etc. [Father] and Sarah have been dating for two
              years and intend to marry in the near future.
         12. [Mother] and child maintained a domicile in Jersey City, New Jersey since their
             move in October, 2010.
         13. The child attends Michael Conti Public School PS # 5 in Jersey City, New
             Jersey. The child is currently in the second grade. The child has many friends
             in his class and neighborhood.
        14. The child participates in extracurricular activities in the Jersey City, New Jersey
             area, including soccer, summer bible camp and Taekwondo.
        15. The child's long-standing pediatrician and .dentist are ilso located in Jersey
             City, New Jersey. The child has been a patient for the last four (4) years of his
             pediatrician and dentist.
        16. The child has constant and meaningful contact with [Mother's] large extended
             family who live in the New York City area.
        17. [Mother's] employment is also located in and around the Jersey city area.
             [Mother] is employed by Mont Blanc Collection.
        18. [Mother] relocated to the Jersey City, New Jersey area to pursue a promotion at
             her employer.
        19. [Mother] and child spend substantial periods of time together in [ and] around
             the Jersey City area doing activities, including but not limited to, going to park
             and playgrounds, going to movies, vesting attractions in the metropolitan New
             Jersey-New York area and spending time with family and friends. All these
             activities contribute to the parent-child bond.
        20. [Mother] is active in the child's education,

(Joint Stip. Facts 2-5) (hereinafter J.S.).

    Mother also filed a memorandum in support of Pennsylvania relinquishing jurisdiction on

April 24, 2015. Father filed a memorandum in opposition thereto on May 20, 2015. On June 10,

2015, the Court entered an Order denying Defendant's request that Pennsylvania relinquish




                                                  4
jurisdiction.   On July 9, 2015, Defendant filed a timely appeal of this Court's June 10, 2015

Order by filing a Children's Fast Track Appeal directly to the Superior Court of Pennsylvania.

      Pursuant to Rule of Appellate Procedure 1925(a)(2)(i) Mother filed a concise statement of

errors complained of on appeal. Mother presents a single issue for her appeal: "[w]hether the ·

lower court erred in finding that the Commonwealth of Pennsylvania has continuing, exclusive
                                                                                     f     I,
                                                                                   •
jurisdiction over the instant matter under the provisions of the Uniform Child Custody

Jurisdiction and Enforcement Act, 23 Pa.C.S.A. § 5421, et[] seq. (2015)." (Pet'r's Concise

Statement). For reasons more fully set forth below, this Court requests that the Superior Court of

Pennsylvania affirm the Order of Court dated June 10, 2015.

II.      Discussion

      Presently before this Court is Mother's appeal from this Court's Order dated June 10, 2015.

Mother contends, in essence, that because the subject child resides primarily in New Jersey this

Commonwealth is without exclusive and continuing jurisdiction under the Uniform Child

Custody Jurisdiction and Enforcement Act, 23 Pa.C.S. § 5421, et seq. (2015) ("UCCJEA"). (See

Def.'s Mem. 3-7). Father contends that because he resides and is employed in Pennsylvania, and

because he continues to exercise periods of custody at his residence in Pennsylvania, he and the

subject child maintain a significant connection with the Commonwealth such that it continues to

have exclusive and continuing jurisdiction. (See Pl.'s Mem.). This Court finds that Father and

the subject child maintain a significant connection with this Commonwealth such that it

maintains exclusive and continuing jurisdiction of the underlying custodial action. This

connection began upon the child's birth in 2007 and has remained from the inception of this

action in 2011 through the present. Accordingly, this Court recommends that Mother's appeal be

dismissed and this Court's Order dated June 10, 2015 be affirmed.



                                                 5
     A. Standard of Review

        In a child custody matter, the Superior Court's "scope is of the broadest type and ...             standard

ofreview is abuse of discretion." A.D. v. MA.B., 989 A.2d 32, 35 (Pa. Super. 2010) (quoting

Collins v. Collins, 897 A.2d 466, 471 (Pa. Super. 2006) (citation omitted)). In matters involving

the trial court's determination of jurisdiction, the Superior Court's standard of review is as

follows:

                A court's decision to exercise or decline jurisdiction is subject to an abuse of
           discretion standard of review and will not be disturbed absent an abuse of that
           discretion. Under Pennsylvania law, an abuse of discretion occurs when the court
           has overridden or misapplied the law, when its judgment is manifestly
           unreasonable, or when there is insufficient evidence of record to support the court's
           findings. An abuse of discretion requires clear and convincing evidence that the
           trial court misapplied the law or failed to follow proper legal procedures.

Rennie v. Rosenthal, 995 A.2d 1217, 1220-21 (Pa. Super. 2010) (quoting Wagner v. Wagner, 887

A.2d 282, 285 (Pa. Super. 2005)).

    In matters of child custody jurisdiction, section 5422 of the UCCJEA is controlling for a

court of this Commonwealth that has properly assumedjurisdiction1 to determine whether it

maintains jurisdiction. See S.KC. v. JL.C., 94 A.3d 402, 405-08 (Pa. Super. 2014); Rennie, 995

A.2d at 1220; MA.B., 989 A.2d at 36. In particular, section 5422(a) provides that a court that

has properly made a child custody determination in which it assumed jurisdiction, maintains

exclusive, continuing jurisdiction over the matter until:

               ( 1) a court of this Commonwealth or a court of another state determines that
           neither the child, nor the child and one parent, nor the child and a person acting as
           a parent have a significant connection with this Commonwealth and that substantial
           evidence is no longer available in this Commonwealth concerning the child's care,
           protection, training and personal relationships; or



    1
      The parties agreed that this Commonwealth properly assumed jurisdiction in the first instance and neither
party asserts that emergency jurisdiction plays a role in the instant action. (See Pl.'s Mem.; Def.'s Mem. 2).


                                                         6
             (2) a court of this Commonwealth or a court of another state determines that the
        child, the child's parents and any person acting as a parent do not presently reside
        in this Commonwealth.

23 Pa.C.S. § 5422(a)(l)-(2).

    The Superior Court of Pennsylvania has examined whether a significant connection exists on

several recent occasions. See S.KC., 94 A.3d at 413; Rennie, 995 A.2d at 1221-23; MA.B., 989

A.2d at 36-37; Billhime v. Billhime, 952 A.2d 1174, 1176-77 (Pa. Super. 2008). The Superior

Court's interpretation of 23 Pa.C.S. § 5422(a)(l)-(2) is consistent: "jurisdiction is defeated where

a significant connection with Pennsylvania no longer exists and substantial evidence relating to

the child's care, protection, training, and personal relationships is no longer available within the

Commonwealth." S.K. C., 94 A.3d at 413 ( emphasis in original). A plain reading of the statute,

as evidenced by the Superior Court's point of emphasis, indicates that a significant connection

and substantial evidence both must be absent from the Commonwealth for jurisdiction to be

relinquished. See id. As discussed below, this Court finds that a significant connection with

Pennsylvania exists with the child and Father and thus is dispositive of the instant matter.

    B. Significant Connection

    Father's exercise of substantial periods of custody in Pennsylvania paired with the child's

relationships and activities here demonstrate that a significant connection exists with this

Commonwealth. See S.K.C., 94 A.3d at 413. A significant connection that warrants a court's

continued exercise of exclusive and continuing jurisdiction exists where "the child and at least

one parent have an important or meaningful relationship to the Commonwealth." Rennie, 995

A.2d at 1221. This analysis surrounds the "nature and quality of the child's contacts with the

parent living in the Commonwealth." Id. at 1222. The following determinations by the Superior

Court are instructive:



                                                 7
     In Rennie, the Superior Court found that a significant connection existed between a parent,

child, and Pennsylvania where the child and parent maintained several contacts with this

Commonwealth. Id. at 1222. Specifically, the Superior Court noted the following: the child was

adopted and resided in Pennsylvania for five (5) years, the child's father resided in Pennsylvania.

at the time of the action, the custody order granted father custodial time two (2) or three (3)

weeks out of the summer and during the child's winter vacation totaling about one (1) month

each year, the child spent time with her paternal grandparents in Pennsylvania, and the child

visited other family members and friends in Pennsylvania during father's periods of custody. Id.

This finding occurred despite the child residing primarily in Minnesota for the duration of six (6)

years prior to the filing for a change in jurisdiction. Id. at 1221.

     In Billhime, the Superior Court found that a significant connection did not exist where,

despite a father's connection to Pennsylvania, the subject children had only minimal contact with

this Commonwealth. Billhime, 952 A.2d 1176-77. Specifically, care for the subject children

centered exclusively in Florida, the custodial order only provided for the children's visit to

Pennsylvania a few times each year, and the parties were frequently unable to coordinate the

children's travel between Pennsylvania and Florida.2 Id. at 1175-77.

    In MA.B., the Superior Court also found that a significant connection did not exist where the

subject child had no contact with this Commonwealth. MA.B., 989 A.2d at 36-37. There, the

subject child had not resided or traveled to Pennsylvania since the age of six (6) months, the



    ·2 Notably, the Superior Court later clarified "a key tenant of the Billhime decision." S.K.C., 94 A.3d at 413. In
Billhime the Superior Court stated "'the lack of a continuing significant connection with the Commonwealth is
established if the court finds that substantial evidence concerning the child's care, protection, training and personal
relationships is no longer available here.'" Id (quoting Billhime, 952 A.2d at 1176) (internal punctuation omitted).
The Superior.Court later clarified, however, that regarding UCCJEA section 5422(a)(l), "the plain language of the
statute provides that jurisdiction is defeated where a significant connection with Pennsylvania no longer exists and
substantial evidence relating to the child's care, protection, training, and personal relationships is no longer present
within the Commonwealth." S.K.C., 94 A.3d at 413 (quoting Rennie, 995 A.2d at 1223 n.7) (emphasis in original).

                                                           8
father had no contact with the child, the child's mother resided in Michigan, and father did not

contest Michigan's jurisdiction.   Id. at 37.

    Finally, and most recently, the Superior Court revisited whether a significant connection

existed in S.K.C., 94 A.3d at 411-14. In its review of the-doctrine, the Superior Court reiterated

that a "significant connection exists where one parent resides and exercises parenting time in the

state and maintains a meaningful relationship with the child." S.K.C., 94 A.3d at 412 (quoting

Rennie, 995 A.2d at 1222) (punctuation omitted). There, the Superior Court found that the

requisite connection existed where the parent exercised custody over the child in Pennsylvania

on over twelve (12) occasions each year and for a total period in excess of three (3) months. Id.

at 413. This occurred pursuant to a custodial order permitting partial custody to the

Pennsylvania parent the first week of each month and on holidays. Id. at 405.

    The frequency of Father's custodial periods in Pennsylvania and the nature of the child's

contacts while here, demonstrate the significant connection Father and the child maintain with

this Commonwealth. See S.K.C., 94 A.3d at 413.

    C. Analysis

    Without question, Father shares a significant connection with Pennsylvania. See SK. C., 94

A.3d at 413. As agreed upon by the parties, Father presently resides in Pennsylvania and has

resided here since at least 2007. (J.S. 2). Father is gainfully employed here and has maintained

employment here since he began residing in Pennsylvania in 2007. (Id. at 3). Father exercises

his periods of custody in Pennsylvania, attends church here, and has also invoked the courts of

Pennsylvania in managing this custodial action since 2011. (Id. at 3-4). In all these ways Father

maintains a significant connection with this Commonwealth.




                                                9
        The subject child also shares a significant connection with Pennsylvania as evidenced by the

frequency and nature of his visits. See S.K.C., 94 A.3d at 413. Minor child was born in

Pennsylvania and lived here for several years thereafter. (J.S. 2-3). Since that time, and

following the parties separation and Mother's relocation with the child to New Jersey, the child

has continued to visit Pennsylvania pursuant to the September 2011 Order. (Id. at 3).

Accordingly, the child spends time in Father's custody in Pennsylvania every other weekend for

a majority of the year from Friday until Sunday, for three (3) non-consecutive weeks in three (3)

separate months during the summer, and several holidays. This visitation equates to over twenty

(20) separate visits to Pennsylvania each year. In total, the child resides in Pennsylvania for at

least sixty (60) days each year or in excess of two (2) months out of the entire year.3 The

number and duration of child's visits to Pennsylvania alone suggest the child may have a

signification connection with the Commonwealth. See SK. C., 94 A.3d at 413. The relationships

child maintains when visiting Pennsylvania show that he without question maintains a significant

connection. See id.

    The nature of the child's visits to Pennsylvania demonstrate the significant connection that he

shares with this Commonwealth. Rennie, 995 A.2d at 1222. While visiting Lancaster County,

the minor child attends church with his Father and maternal grandparents. (J.S. 3-4). The minor

child also spends time and does activities with Father's paramour, Father's friends, the child's

best friend, and the child's friends in the area. (Id. at 4). These activities include, among others,

going to the movies, skiing, visiting cultural centers, and going to the park. (Id.). Additionally,

the minor child has extended family available in Lancaster and Pennsylvania including maternal

aunt, maternal great aunt, and cousins. (Id. at 3). Collectively, therefore, minor child shares a


    3
       Even assuming the parties followed the later-entered Order of Court dated October 7, 2011, child would still
visit Pennsylvania over twenty (20) times a year and for a total period well in excess of forty (40) days each year.

                                                         10
relationship with persons and activities in this Commonwealth that demonstrate his significant

connection to this state. See S.K.C., 94 A.3d at 413.

       The Court does not discount that minor child resides primarily in New Jersey where he

receives regular care." In Pennsylvania, however, the child shares relationships with persons and

activities while visiting here on over twenty (20) occasions and for at least two (2) months in

total each year. Accordingly, despite his primary residence in New Jersey, it is evident that the

child shares a significant connection with this Commonwealth. Father, as discussed above, also

shares a significant connection with this Commonwealth given that he currently resides and is

employed here. This Court finds, therefore, that as both the child and Father share a significant

connection with Pennsylvania, it maintains jurisdiction over the instant custody action under 23

Pa.C.S. § 5422.

III.      Conclusion

       For all of the above reasons, the Court respectfully requests that the Superior Court affirm the

Order of Court dated June 10, 2015.




     4
       The Court notes its concern with Mother's actions in requesting that jurisdiction be relinquished. In 2011,
following a custody hearing, this Court made findings that Mother relocated to New Jersey without providing notice
or information of the relocation to Father. (Findings of Court, Sept. 13, 2011). More recently, in August of 2014,
Mother initiated a custody action in Hudson County, New Jersey. (Pl. 's Mem. 2). This alleged attempt to terminate
Father's parental rights was denied following New Jersey's refusal to assume jurisdiction. (Id.). Almost
immediately thereafter, Mother filed a Petition for Modification with this Court on August 22, 2014. (Id.).
Mother's asserts no issue regarding the custodial schedule and in fact the parties agreed to continue the same
custodial schedule. Accordingly, in consideration of Mother's actions and this Court's findings under§ 5422 as
discussed above, the Court is left only with concerns regarding Mother's attempts to dictate the venue oflitigation
and what effect it would have upon Father's relationship with the child.

                                                        11
Copies to:   Osvaldo Espinosa, Esq., 243 North Duke Street, 2nd Fl., Lancaster PA 17602
             Michael E. McHale, Esq., 53 North Duke Street, Ste. 1, Lancaster PA 17602

ATTEST:
                                                        i\!OTICE OF F.b!TRY OF ORDER OR DECREE
                                                        PUPSUAt-lT TO PA. R.C P NO. 236
                                                        j,Jo,;:=1,:;A.Tl·)i,! - Ti·:C: ATTACHED DOCUMENT
                                                        H.~S C::1::1'1 FILED l~l nus CASE
                                                        PRCTHONOT.;,S'.'f         ();- u1 AJCA.STER CO., PA
                                                        :)/-',TE   y' / 'l j :;)O JS




                                           12
                                              [J OR~GiNAl
IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA

                                   CIVIL ACTION - CUSTODY

SAMUEL CRUZ,
         Plaintiff

               v.                                         No. CI-11-01201

ABIGAIL MALDONADO,
          Defendant

                                              ORDER

        AND NOW, this 6th day of August, 2015, the Court submits this Opinion pursuant to .

Rule 1925(a)(2)(ii) of the Pennsylvania Rules of Appellate Procedure. Pursuant to Rule 193 l(c)

of the Pennsylvania Rules of Appellate Procedure, the Lancaster County Office of Prothonotary

shall take all action necessary to transmit the record.




Copies to:     Osvaldo Espinosa, Esq., 243 North Duke Street, 2nd Fl., Lancaster PA 17602
               Michael E. McHale, Esq., 53 North Duke Street, Ste. 1, Lancaster PA 17602


 /rTT£S7-'~
                                                               NOTICE Or E,'!TRY OF ORDER OR DECREE
                                                               PUP.SUAi'IT TO P)\ RC.P. NO. 236
                                                               ~· CT,r!C,4-T!Oi'l - T;.:E ATIACHED DOCUMENT
                                                               HPS Cc:l:l'I FJ;_:::,c, Ii I T:1IS C.6-SE
                                                               r:,,;oT;-:, tiOT;\R'.' or- LNiCASTER CO., PA
                                                                .. , r:::
                                                                            f / J/   ;2o)J




                                                 13